Order entered December 1, 2016




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-16-00986-CR

                                  WINDELL STOKES, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 422nd Judicial District Court
                                    Kaufman County, Texas
                             Trial Court Cause No. 15-50472-422F

                                           ORDER
        We REINSTATE this appeal, which we abated November 9, 2016 to allow the trial

court an opportunity to conduct a hearing to determine why appellant’s brief, originally due

October 16, 2016, had not been filed. The hearing has not been held, but appellant has filed his

brief along with an extension motion explaining why the brief had not been filed. We GRANT

appellant’s motion and ORDER the brief tendered to the Clerk of the Court November 28, 2016

filed as of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE